UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53630 DAKOTA GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 20-5859893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 701 N. Green Valley Parkway, Suite 200, Henderson, Nevada, 89074 (Address of principal executive offices) (Zip Code) 702-990-3256 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 2,345,998 shares of common stock, $0.001 par value, issued and outstanding as of March 12, 2013. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets January 31, 2013 (unaudited), and April 30, 2012 3 Statements of Operations (unaudited) for the three and nine month periods ended January 31, 2013 and 2012 and for the period from August 1, 2010 (inception of the exploration stage) to January 31, 2013 4 Statements of Cash Flows (unaudited)for the nine month periods ended January 31, 2013 and 2012and for the period from August 1, 2010 (inception of the exploration stage) to January 31, 2013 5 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – Other Information 17 Item 1.Legal Proceedings 17 Item 1A.Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 Item 1.Financial Statements DAKOTA GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) January 31, April 30, ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ $ Bridge loan and accrued interest payable (note 5) Total Current Liabilities Stockholders’ Equity (Deficit) Common Stock, Par Value $0.001 Authorized 100,000,000 shares, Issued 2,345,998 shares at January 31, 2013and April 30, 2012 Paid-in capital Accumulated deficit Deficit accumulated since inception of exploration stage ) Total Stockholders’ Equity (Deficit) Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 3 DAKOTA GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three Months For the Nine Months August 1, 2010, Ended Ended Inception of January 31, January 31, Exploration Stage Revenues $
